Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “coated” in claim 1 is used by the claim to mean “in contact with a portion of,” while the accepted meaning is “provided with a layer or covering of something.” The term is indefinite because the specification does not clearly redefine the term. No part of the specification states the average thickness, size, or amount of bacteria required to be a coating. The term “coated” implies an unmoving and permeant covering of a portion of the physical object. The surface is only treated with the appropriate bacteria.  See p 22 of the specification. The bacteria may float off or be washed off, or the applicant may consider “coated” to imply in situ with water (or a liquid) with some amount of the bacteria present in the liquid. No binding agent or material is presented in the specification that would infer a permeant “coat” as claimed. 
As this rejection applies to claim 1 it also applies to the dependent claims 1, 5, and 11-14.
The term “numerous” in claim 11 is a relative term which renders the claim indefinite. The term “numerous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims describe exactly what the physical properties of the bacteria “sulfolobus solfataricus” . See p 25 of the specification. As this is stated to be exactly what the bacteria is, it does not further limit the claimed   “sulfolobus solfataricus”  of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. The examiner respectfully responds below.
The rejections stands as previously stated, but the 102 type rejection is now a 102/103 type rejection. Applicant asserts that the term “coated” in lieu of the term “provided” overcomes the prior art.  The examiner does not agree.
Please see the new 112 rejection presented above for arguments regarding the word coated. The term used here may imply any amount of the bacteria (which can and do multiply on their own, providing additional coating) in contact with the surface of the heat exchanger. As such the rejection applied below still apply.
Applicant argues unexpected results overcome the 103 type rejections. There are unexpected results present as argued. The results are not commensurate in scope with the claim limitations. Claim 1 requires only a surface coated (again please see 112 rejection above) with sulfolobus solfataricus. The amount/concentration that must be present for the effects is not stated. It is clear there must be enough to form nucleation sites on the surface to produce the results, but this is not present in claim 1. 
Regarding the arguments directed to the rejection under Matsukuma et al (US 2019/0056152 A1) and Bywater-Ekegard (US 2014/0120601 A1) applicant argues that they are non analogous art.
Byewater teaches a composition for bioremediation. See abstract. This uses Archaea Sulfolobus solfataricus (see table on page 3) or other hyperthermophilic bacteria. The bacteria that has been cultured for the purpose of correcting pollution in water. This includes water sources inhabited by humans. The primary reference teaches a pool with a lubricant base oil used in the heat exchanger. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the composition of Bywater-Ekegard in the heated pool water of Matsukuma in the event of oil spillage from the oil based lubricant in the heat exchanger. This is the purpose of the composition of Bywater-Ekegard, to use the bacteria composition to clean oil pollutant from water.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The pool being polluted by a base oil and then cleaned via bacteria via a method specifically taught to use the bacteria to clean up pollutants is a combination one of ordinary skill in the art would have knowledge of.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,5 and 12-14 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Pool boiling studies on nano-structured surfaces” in the International Mechanical Engineering Congress and Exposition (This was cited in the IDS and a copy will not be provided with this office action) and Archaeal habitats-from the extreme to the ordinary by Chaban et al (This was cited in the IDS and a copy will not be provided with this office action).
Regarding claims 1, 5, and 12-14 Pool boiling teaches a heat exchanger with micro and nano surfaces that produces bubbles intended for use in a pool used for human activity. This matches the kind of heat exchanger described in the specification. See abstract and the pool boiling experimental apparatus section on pages 2 and 3. The heat exchanger has a heat transfer surface exposed to the pool water as this is necessary to heat the water.
Archaeal habitats-from the extreme to the ordinary is used here only to show that hyperthermophilic bacteria, specifically Archaea and the subspecies sulfolobus solfataricus is found naturally occurring in most habitats on earth. See table 1 on page 76. The environments include human sewage water, polar regions, under the sea, rice fields, soil, and multiple places in the human body including the mouth and gut. This occurs all over the world.
Since this is a naturally occurring bacteria common throughout the world any heat exchanger in a pool that has been exposed to the outside or used by humans (both places the bacteria thrive) would meet the limitation of “a heat exchanger comprising a heat transfer surface provided with hyperthermophilic bacteria”. Once the pool water is exposed to contamination from the human body (from the mouth or digestive tract) or soil or simple aerosolization of the bacteria this meets the broad limitation of “provided with”. Please note there is no amount or concentration required in the claim limitations.
Regarding claims 12-14, the size and shape and behavior of sulfolobus solfataricus is simply claimed here, please see 112 rejection above and p 25 of the instant application. As such these limitations are taught.
Claims 1, 5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsukuma et al (US 2019/0056152 A1) and Bywater-Ekegard (US 2014/0120601 A1)
Matsukuma teaches a heat exchanger with surfaces that is adapted for use in heated pools and contains an oil based lubricant for heat transfer. See p 45.
Matsukuma does not state the use of any bacteria.
Bywater-Ekegard teaches a composition for bioremediation. See abstract. This uses Archaea Sulfolobus solfataricus (see table on page 3) or other hyperthermophilic bacteria. The bacteria that has been cultured for the purpose of correcting pollution. See p 36. This includes specifically oil pollution in water, see abstract. This is used in many types of situations, including for individual farms and where humans live. See p 15-16 and 23. Many types of farming involves heated pools to raise animal livestock in for food or decoration. The contaminants are defined as any chemical or pollutant in an area it is not supposed to be, see p 38. The type of bacteria chosen is determined by the type of job the bacteria is supposed to do, see p 41. As such hyperthermophilic bacteria such as Sulfolobus solfataricus would be and obvious choice in an area with heated or hot water.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the composition of Bywater-Ekegard in the heated pool water of Matsukuma in the event of oil spillage from the oil based lubricant in the heat exchanger. This is the purpose of the composition of Bywater-Ekegard, to use the bacteria composition to clean oil pollutant from water.
This meets the limitations of the claims as written.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771